Appellant was convicted in the Criminal District Court of Dallas County of the offense of assault with intent to murder, and his punishment fixed at two years in the penitentiary.
The record is before us without a statement of facts or bills of exception. We have examined the indictment, which seems to be in conformity with the statute, and the charge of the court, which presents the law of the case fairly. In this condition of the record no other matter is before us for consideration, and the judgment of the trial court will be affirmed.
Affirmed.
                          ON REHEARING.                        January 25, 1922.